Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal
In view of the Appeal Brief filed on May 20, 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MONICA S CARTER/           Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                             

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more bearings” (claims 1 and 22); “the outer locking sleeve being outwardly biased” (claims 1 and 23), “flexible spring arm” (claims 3 and 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 22 are objected to because of the following informalities:  claims recite for bearings that are “tightened” to grip the outer locking sleeve (section c of the locking tip), which creates undue ambiguity. The bearings are not shown, and it appears “tightened” means “engaged”, a terminology commonly used in the art.
st or 112 (b)/2nd paragraphs for insufficient disclosure or clarity is not applied at this time, since it appears that the claim deficiencies are of forms and not of enablement or clarity. Applicant is required to clarify without adding new matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wienhold (5,013,194).

    PNG
    media_image1.png
    241
    414
    media_image1.png
    Greyscale
Wienhold discloses all of the limitations of claim 22, i.e., a locking tip 200 for use with a bit driving unit, said locking tip comprising a. an inner locking sleeve 12 defining an inner bore 18 for receiving the bit 102 in a position fixed relative to said inner locking sleeve Fig. 8; b. an outer locking sleeve 32 slidably received over the inner locking sleeve Figs. 1 and 2: and c. one or more bearings 28, 30 provided on an inner surface of the inner locking sleeve Fig. 1 for gripping the outer locking sleeve, wherein the outer locking sleeve is slidable along the inner locking sleeve from a closed position Fig. 1 in which the one or more bearings are tightened to grip the outer locking sleeve, and an open position Fig. 2 in which the one or more bearings are loosened release grip on the outer locking sleeve.
34 to bias the outer locking sleeve being outwardly biased in the 7Utility PatentSer. No. 15/111,338closed position grips the bit Fig. 1.
Regarding claim 24, Wienhold meets the limitations, i.e., the locking tip of claim 22, further comprising a flexible spring arm 34 for outwardly biasing the outer locking sleeve being in the closed position that grips the bit Fig. 1.
Regarding claim 27, Wienhold meets the limitations, i.e., the locking tip of claim 24, wherein bits are loadable into the locking tip from outside the bit driver tool Fig. 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wienhold in view of Nickipuck (4,768,405) and Stern (9,629,640).
Wienhold meets all of the limitations of claim 26, as applied to claim 22 above, except for the outer locking sleeve to comprise one or more projections formed on an inner surface thereof and the inner locking sleeve comprises one or more notches formed on an outer surface thereof 2 and wherein the outer locking sleeve is rotatable about the inner locking sleeve in the open position, such that the one or more projections are received in the one or more notches, to thereby overcome biasing forces and hold the locking tip in the open position for bit loading and unloading.

    PNG
    media_image2.png
    276
    458
    media_image2.png
    Greyscale
 Nickipuck teaches a locking sleeve for a multi-bit hand tool, with a chuck having inner and outer sleeves in which the sleeves are locked together by a double-lock mechanism including a pin 43 formed on the inner sleeve engaging, by rotation, an L-shaped slot 43 to lock the sleeves in a closed position. 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wienhold with the double-lock mechanism as taught by Nickipuck to lock the sleeves in the closed positon to further prevent undesired axial extraction of the tool bit from the inner sleeve. Note that the notch is provided on the outer sleeve instead of the inner, however it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form the notch on the inner sleeve and the pin on the outer, for an alternative means of achieving the same results, requiring routine experimentations with predictable results and, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	The combination meets the claim, except for disclosing locking the sleeves in the open positon.

    PNG
    media_image3.png
    198
    482
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    163
    493
    media_image4.png
    Greyscale
Stern teaches a quick coupling wherein the sleeves are locked together via slots formed in a variety of different shapes for locking the sleeves in closed, open or in either open or closed positons Figs. 2A-2E. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of Wienhold and Nickipuck with differently shaped slots, e.g., either Fig. 2B or 2C, as taught by Stern for locking the sleeves in either or both positions, as desired, depending on the intended use and/or operational parameters.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wienhold in view of Cluthe (7,156,005).
Wienhold meets all of the limitations of claim 26, as applied to claim 23 above, except for the bits to be loadable into the locking tip from inside the bit driver tool, since it is adapted for coupling to a spindle 12 as the inner sleeve.

    PNG
    media_image7.png
    107
    358
    media_image7.png
    Greyscale
 Cluthe teaches a locking sleeve for a multi-bit hand tool, with a chuck having an open bore, wherein the bit are loaded in form inside the driving tool. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Wienhold by adapting it for a multi-bit driving tool, known in the art, as evident by Cluthe for a chuck adapted to prevent undesired axial extraction of the tool bit from the inner sleeve.
	
Allowable Subject Matter
Claims 1-13, 15, 16, 19-21 and 28 are allowed, provided the above indicated objections, are overcome (e.g., original claim 1).
The following is a statement of reasons for the indication of allowable subject matter:  art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a driving tool with telescopic mid and outer chambers, a bit storage surrounding and rotatable about a central bore, a central rod extending through and out of the outer chamber, a flexible arm comprising a magnetic end, movable into and out of axial alignment with the central bore, together in combination with the rest of the limitations as recited in claim 1.
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Egan Fig. 10, Beauchamp and Furbish are cited to show related inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
January 25, 2022						Primary Examiner, Art Unit 3723